Citation Nr: 1220329	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  08-24 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a liver disorder that is caused by the usage of an antipsychotic drug to treat his schizophrenia, which is due to his military service.  August 2008 substantive appeal.  During this appeal, the Veteran was granted service connection for posttraumatic stress disorder (PTSD) in a December 2011 rating decision.  The rating decision noted that a VA examiner determined that the Veteran had a separate mental disability of paranoid schizophrenia, which is less likely than not related to military service, as there is no indication of the disability during service.  Nonetheless, the examiner noted that he could not determine which symptoms where due to which disability.  Therefore, the RO considered all of the Veteran's psychiatric symptoms in determining the disability rating for PTSD.  The evidence of record shows that the Veteran was treated with numerous antipsychotic medications from the 1970s to the present for his schizophrenia to include haldol, congentin, chloral hydrate, naloxone hydrochloride, mellaril and risperdal.  The Board notes that some of these drugs may have adverse affects on the liver or may aggravate a current liver disorder.  As it appears that the Veteran's symptoms of PTSD and schizophrenia are intertwined, the antipsychotic drugs prescribed to the Veteran to treat his schizophrenia may have also been used to treat some of his symptoms of PTSD.  Thus, the Board finds that the Veteran should be provided with a VA examination to determine if his current liver disorder (cirrhosis, status post liver transplant) is caused by or aggravated by medication used to treat the symptoms of his service-connected PTSD.




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate specialist to evaluate the Veteran's service connection claim for a liver disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion on the following question(s):

a. whether the Veteran's cirrhosis of the liver (status post liver transplant) or any other liver disorder found on examination or in the record is at least as likely as not (i.e., a fifty percent or greater probability) caused by (due to) OR aggravated by (permanently worsened) any medication used to a treat a psychiatric disorder.

b. If yes, then whether the medication was used solely to treat the Veteran's symptoms of nonservice-connected schizophrenia or it was used to treat symptoms that are indistinguishable or intertwined with the Veteran's service-connected PTSD and nonservice-connected schizophrenia.

The examiner is asked to provide a clear explanation to all conclusions reached.

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for a liver disorder, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

